Moody National Reit I POS AM EXHIBIT 10.64 HYATT PLACE HOTEL FRANCHISE AGREEMENT between MOODY NATIONAL HP N-CHARLES MT, LLC. and HYATT PLACE FRANCHISING, L.L.C. DATED: July, 2013 TABLE OF CONTENTS ARTICLE Page I GRANT OF FRANCHISE, TERM AND AREA OF PROTECTION 1 Grant of Franchise and Guaranty 1 Term 1 Rights in Area of Protection During AOP Term 1 No Other Restrictions 2 II DEVELOPMENT AND OPENING OF THE HOTEL 3 Hotel Development-New Development 3 Hotel Development-Conversion of an Existing Facility 4 Opening the Hotel 4 Hyatt's Role as an Advisor 5 Comfort Letter 6 Hyatt Place Hotels and the Hotel System Outside the United States 6 III TRAINING, GUIDANCE AND ASSISTANCE 6 Orientation and Training 6 Manual 7 CRS, GDS, ADS, National Directory and IT Services 8 General Guidance and Assistance 8 Other Arrangements and Delegation 8 Annual Conventions 8 IV OPERATION OF THE HOTEL 9 Marketing, Central Reservations and Technology Fund 9 Management .of the Hotel 11 System Standards 12 Uses and Sources of FF&E and Other Products and Services 13 CRS, GDS, ADS and Guest Room Rates 14 Upgrading the Hotel and CapEx Account 14 Inspections/Compliance Assistance and Quality. Assurance Program 15 Compliance With Laws 15 No Diverting Business 16 Data Privacy and Data Security 16 No Brand Owners 17 V ADVERTISING AND MARKETING 17 Pre-Opening Marketing 17 Participation in Advertising and Marketing 17 Approval of Marketing Programs 17 Websites Cooperative Advertising Programs 18 VI FEES AND PAYMENTS 19 Application Fee 19 Data Installation Services Fee 19 TABLE OF CONTENTS (continued) ARTICLE Page Monthly Fees to Hyatt 19 Payments to Other Parties 20 Late Fee and Late Payment Interest 20 Electronic Funds Transfer 20 Application of Payments 21 Taxes on Franchisee's Payments 21 Non-Refundability 21 VII BOOKS AND RECORDS, AUDITS AND REPORTING 21 Financial Reports 21 Notification 22 Preparation and Maintenance of Books and Records 22 Audit 22 VIII RELATIONSHIP OF THE PARTIES AND INDEMNIFICATION 23 Relationship of the Parties 23 Franchisee's Notices to Public Concerning Independent Status 23 Franchisee's Indemnification and Defense of Hyatt 23 Hyatt's Indemnification and Defense of Franchisee 25 Guarantor Net Worth Threshold 26 IX
